— Appeal from an *905order of the Family Court of Rensselaer County (Dixon, J.), entered May 3, 1983, which directed the relocation of the office of the Support Collector of the Rensselaer County Department of Social Services. The order must be vacated. Section 255 of the Family Court Act, upon which Family Court relied herein, does not authorize Family Court to dictate the location of the office of a particular officer of the local agency (see Matter of Lorie C., 49 NY2d 161,171). Moreover, the order was entered without giving notice or affording an opportunity to be heard to affected the order is a Order vacated, without costs. Mahoney, P. J., Main, Casey, Weiss and Levine, JJ., concur.